             Case 3:15-cr-00111-JBA Document 62 Filed 12/19/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                     District of Connecticut

                                 JUDGMENT IN A CRIMINAL CASE


UNITED STATES OF AMERICA                                           Case No.: 3:15-cr-00111-JBA-1

                                                                   USM No.: 22953-014
v.
                                                                   Douglas P. Morabito
                                                                          Assistant U.S. Attorney
HEATHER ALFONSO                                                    Ryan McGuigan
                                                                             Defendant's Attorney


The Defendant pled guilty to Count I of the Information.

Accordingly, the Defendant is adjudicated guilty of the following offense:

        Title & Section           Nature of Offense        Offense Concluded
      Title 42 United States     Receipt of Kickbacks in      March 2015
     Code§§ 1320a-7b(b)(l)        Relation to a Federal
                                  Healthcare Program



The following Guidelines sentence is imposed pursuant to the Sentencing Reform Act of 1984 reflecting a
downward departure from the USSG.

PROBATION
The Defendant shall be on Probation for a total term of 3 years.

The Mandatory and Standard Conditions of Probation as attached are imposed. In addition, the following
Special Conditions are imposed:

      I. The Defendant must not incur any new credit card charges above $500 or open additional lines of
         credit without prior approval from the probation officer.

      2. The Defendant shall provide the Probation Officer access to all requested financial information.

      3. The Defendant shall make restitution in the amount of $2,564,501.64. The restitution will be paid
         to the Medicare program and will be paid jointly and severally with codefendants Jeffrey
         Pearlman and Natalie Levine at a rate of $100.00 per month or I 0% of her gross monthly income,
         whichever is greater. The monthly payment schedule may be adjusted based on the Defendant's
         ability to pay as determined by the Probation Office and approved by the supervising Court.

      4. The Defendant shall notify the Court and Probation Office of any significant change in her
         financial situation that will affect restitution.



                                                                                                Page 1 of 5
           Case 3:15-cr-00111-JBA Document 62 Filed 12/19/19 Page 2 of 5



    5. The Defendant must participate in a mental health treatment program that is recommended and
       approved by the Probation Office if deemed necessary. She must follow the rules and regulations
       of that program. The probation officer, in consultation with the treatment provider, will supervise
       her participation in the program. She must pay all or a portion of costs associated with treatment
       based on her ability to pay as recommended by the probation officer and approved by the Court.

    6. The Defendant shall not possess any firearms or other dangerous weapons.

    7. Supervision shall be transferred to the District of South Carolina.

CRIMINAL MONETARY PENALTIES
The Defendant must pay the total criminal monetary penalties under the schedule of payments as follows:

        Special Assessment:       $100.00 to be paid to the Clerk of the Court immediately
        Fine:                     Waived
        Restitution:              $2,546,501.64 (subject to revisions based on restitution findings in
                                  related case in the District of Massachusetts)

It is further ordered that the Defendant will notify the United States Attorney for this District within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this Judgment are paid.

The following Counts have been dismissed:          N/A

JUDICIAL RECOMMENDATION TO THE BUREAU OF PRISONS
NIA

                                                   Date oflmposition of Sentence: November 26, 2019

                                                       /S/


                                                             ecember   Ji,2019




                                                                                                   Page 2 of 5
             Case 3:15-cr-00111-JBA Document 62 Filed 12/19/19 Page 3 of 5



                                    CONDITIONS OF PROBATION

In addition to the Standard Conditions listed below, the following indicated( • ) Mandatory
Conditions are imposed:
                                      MANDATORY CONDITIONS
( 1) You shall not commit another federal, state or local crime.
(2) You shall not unlawfully possess a controlled substance.
(3) You shall refrain from any unlawful use of a controlled substance. You must submit to one drug test
       within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as
       determined by the court.
         •  The above drug testing condition is suspended, based on the court's determination that you pose
         a low risk of future substance abuse. (check if applicable)
(4) • You must cooperate in the collection of DNA as directed by the Bureau of Prisons or probation
       officer. (check if applicable)
(5) • You must comply with the requirements of the Sex Offender Registration and Notification Act (42
       U.S.C. § 16901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state
       sex offender registration agency in which you reside, work, are a student, or were convicted of a
       qualifying offense. (check if applicable)
(6) •   You must participate in an approved program for domestic violence. (check if applicable)
(7) •   You must make restitution in accordance with 18 U.S.C.§§ 3663 and 3663A or any other statute
         authorizing a sentence of restitution. (check if applicable)



                                       STANDARD CONDITIONS

As part of your supervised release, you must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for your behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed,
report to the court about, and bring about improvements in your conduct and condition.


( 1) You must report to the probation office in the federal judicial district where you are authorized to
     reside within 72 hours of your release from imprisonment, unless the probation officer instructs you
     to report to a different probation office or within a different time frame.
(2) After initially reporting to the probation office, you will receive instructions from the court or the
     probation officer about how and when you must report to the probation officer, and you must report
     to the probation officer as instructed.
(3) You must not knowingly leave the federal judicial district where you are authorized to reside without
     first getting permission from the court or the probation officer.
(4) You must answer truthfully the questions asked by your probation officer.
(5) You must live at a place approved by the probation officer. If you plan to change where you live or
     anything about your living arrangements (such as the people you live with), you must notify the
     probation officer at least 10 days before the change. If notifying the probation officer in advance is
     not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.



                                                                                                   Page 3 of 5
           Case 3:15-cr-00111-JBA Document 62 Filed 12/19/19 Page 4 of 5



(6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you
      must permit the probation officer to take any items prohibited by the conditions of your supervision
      that he or she observes in plain view.
(7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
      probation officer excuses you from doing so. If you do not have full-time employment you must try
      to find full-time employment, unless the probation officer excuses you from doing so. If you plan to
      change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer at least 10 days in advance is not possible due to unanticipated
      circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
      or expected change.
(8) You must not communicate or interact with someone you know is engaged in criminal activity. If
      you know someone has been convicted of a felony, you must not knowingly communicate or interact
      with that person without first getting the permission of the probation officer.
(9) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer
      within 72 hours.
(10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or
      dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of
      causing bodily injury or death to another person such as nunchakus or tasers).
( 11) You must not act or make any agreement with a law enforcement agency to act as a confidential
      human source or informant without first getting the permission of the court.
( 12) You must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                               Page 4 of 5
           Case 3:15-cr-00111-JBA Document 62 Filed 12/19/19 Page 5 of 5



Upon a finding of a violation of supervised release, I understand that the court may ( 1) revoke supervision
and impose a term of imprisonment, (2) extend the term of supervision, and/or (3) modify the conditions
of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy
of them.

      (Signed)
                 -------------------
                 Defendant                                                            Date




                  U.S. Probation Officer/Designated Witness                           Date




CERTIFIED AS A TRUE COPY ON THIS DATE: _ _ _ _ _ _ __

By:----------
 Deputy Clerk




RETURN

I have executed this judgment as follows:

Defendant delivered on - - - - - - - to - - - - - - - - - - - - - - a
                             ' with a certified copy of this judgment.
------------


                                                                                 Lawrence Bobnick
                                                                            Acting United States Marshal


                                                              By
                                                                                   Deputy Marshal




                                                                                                 Page 5 of 5
